Simmons, C. J.

Where a claim case in a justice’s court was dismissed by the justice because the claim was not filed in time, it appearing without contradiction tha/t the claim was filed ■after the time t'he property was to have been sold according to ithe advertisement of the constable, certiorari and not appeal was the remedy for the claimant. Small v. Sparks, 69 Ga. 745; Rogers v. Bennett, 78 Ga. 707; Hall v. Carlisle, 92 Ga. 318.

Judgment affirmed.


All the Justices concurring.

Maddox & Terrell, for plaintiffs in error.
G. B. Reynolds, contra.